PER CURIAM:
Bennie Stepp appeals from the district court’s opinion and order upholding the decision by the Trustees of the United Mine Workers of America 1974 Pension Trust denying disability benefits. Stepp asserts that the Trustees’ determination that there was no causal link between his mine injury and his disability constituted an abuse of discretion. After reviewing the record de novo, we find that the Trustees did not abuse their discretion in denying disability benefits. Therefore, we affirm the judgment of the district court. See Stepp v. Holland, No. 5:04-cv-01062, 2005 WL 3088384 (S.D.W.Va. Nov. 17, 2005). We dispense with oral arguments because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED.